DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-14, in the reply filed on 12-29-21 is acknowledged.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12-29-21.
Claims 1-20 are pending.  Claims 1-14 are under consideration.

Drawings
The drawings were received on 11-4-19.  These drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
The phrase “contacting the reporter cell with the substance” in line 4 of claim 1 is vague and renders the claim indefinite.  It is unclear whether “the reporter cell” is the reporter cell contacted with a reporter virus or the reporter cell before contacting a reporter virus.  Claims 2-14 depend from claim 1 but fail to clarify the indefiniteness.
The phrase “wherein the first fragment of the recombinase has an amino acid sequence set forth in SEQ ID No. 2” in claim 9 is vague and renders the claim indefinite.  It is unclear whether the phrase “an amino acid sequence set forth in SEQ ID No. 2” intends to mean any partial sequence of SEQ ID No. 2 or the full length sequence of SEQ ID No. 2 or both. 
The phrase “wherein the second fragment of the recombinase has an amino acid sequence set forth in SEQ ID No. 7” in claim 11 is vague and renders the claim indefinite.  It is unclear whether the phrase “an amino acid sequence set forth in SEQ ID No. 7” intends to mean any partial sequence of SEQ ID No. 7 or the full length sequence of SEQ ID No. 7 or both. 
The phrase “a transcriptional or translational stop cassette” in claim 13 is vague and renders the claim indefinite.  It is unclear as to the metes and bounds of what would be considered “a transcriptional cassette”.  It is unclear as to the metes and bounds of what would be considered “a translational cassette”.  The specification fails to specifically define “a transcriptional cassette” and “a translational cassette”.  It is unclear what would be the structural components of “a transcriptional cassette” and “a translational cassette” or what constitutes “a transcriptional cassette” and “a translational cassette”.
Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap How contacting a reporter cell with a reporter virus and contacting the reporter cell with the subject are correlated to the assessment of the capacity of a substance to treat or prevent hepadnavirus, how the effect of the substance is detected and how to determine whether the substance is a candidate to treat or prevent hepadnavirus.  Claims 2-14 depend from claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for using rHBV (hepatitis B virus)-CreN reporter virus in combination with Co-InCreC cassette + pCALNL-DsRed expressed in a reporter cell for the assessment of the capacity of a substance to treat or prevent HBV infection in vitro, does not reasonably provide enablement for using various types of reporter virus, including non-hepadnavirus, in combination of reporter cell to provide assessment of the capacity of a substance to treat or prevent hepadnavirus infection not corresponding to the reporter virus used in vitro or in vivo, or delivering a reporter virus comprising a gene to a subject via various administration routes so as to express the gene in a target cell population at .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
While determining whether a specification is enabling, one considered whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided.  When determining whether a specification meets the enablement requirement, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is “undue” (In re Wands, 858 F.2d at 737, 8 USPQ2d 1400, 1404 (Fed. Cir.1988)). 
Furthermore, the USPTO does not have laboratory facilities to test if an invention with function as claimed when working examples are not disclosed in the specification, therefore, enablement issues are raises and discussed based on the state of knowledge pertinent to an art at the time of the invention, therefore skepticism raised in the enablement rejections are those raised in the art by artisans of expertise.
Claims 1-14 are directed to a method of assessing the capacity of a sub stance to treat or prevent hepadnavirus infection, comprising (a) contacting a reporter cell with a reporter virus, and (b) contacting the reporter cell with the substance, wherein the reporter virus comprises a 

Nature of the invention: 
A method of assessing the capacity of a substance to treat or prevent hepadnavirus infection, comprising (a) contacting a reporter cell with a reporter virus, and (b) contacting the reporter cell with the substance, via the use of complementary recombinase in vitro or in vivo.  

The state of the prior art: 


The breadth of the claims: 
The claims encompass assessing the capacity of a substance to treat or prevent hepadnavirus infection, comprising (a) contacting a reporter cell with various types of reporter virus, and (b) contacting the reporter cell with the substance, via the combination of complementary recombinase subunits in vitro or in vivo.  

The level of skill: 
The level of skill is high that require a researcher with a PhD degree.

The working examples and guidance provided:  
The specification discloses preparation of rHBV (hepatitis B virus)-CreN reporter virus encoding fusion of N-terminal of iCre (aa 19-50, SEQ ID No. 2) and N-terminal gp41-1 (SEQ ID No. 5) (Example 1, p. 30-33), and generation of a Cre reporter cell line (reporter cell) comprising Co-InCreC cassette encoding fusion of C-terminal gp41-1 (SEQ ID No. 8) and C-terminal iCre (aa 60-343, SEQ No. 7).  The Co-InCreC cassette was inserted into pCALNL-DsRed and transfected into HepG2-NTCP-K7 cells to generate reporter cells via neomycin selection.  DsRed expression was activated in the presence of Co-InCreN and Co-InCreC and is mediated by the Cre-Lox recombination (Example 2, p. 33-34).  Infection of rHBV-CreN in the Cre reporter cells 
The specification fails to provide adequate guidance and evidence for how to deliver a reporter virus comprising a gene to a subject via various administration routes so as to express the gene in a target cell population at various locations of the subject, and administering a substance to said target cell population in vivo in order to provide assessment of said substance in treating or preventing hepadnavirus infection.  The various administration routes include direct injection, subcutaneous, intravenous, intramuscular, intrathecal, intraperitoneal, oral, topical, dermal, transdermal, inhalation, and intranasal administration etc.  
The specification also fails to provide adequate guidance and evidence for how to use various types of reporter virus, including non-hepadnavirus, in combination of reporter cell to provide assessment of the capacity of a substance to treat or prevent hepadnavirus in vitro or in vivo.

The unpredictable nature of the art:
As discussed above under 35 U.S.C. 112(b), the phrase “contacting the reporter cell with the substance” in line 4 of claim 1 is vague and renders the claim indefinite.  It is unclear whether “the reporter cell” is the reporter cell contacted with a reporter virus or the reporter cell before contacting a reporter virus.  If the reporter cell is NOT the reporter cells that have been contacted with the reporter virus, then, it is NOT enabled to contact said reporter cell with the substance so as to assess the capacity of a subject to treat or prevent hepadnavirus in vitro or in vivo because the recombinase is NOT complete and is not functional.  Claim 1 also misses some 
Further, the reporter virus encompasses numerous different types of virus and when the reporter virus is NOT hepadnavirus and even the reporter virus can infect the reporter cell, it is unclear how to assess the capacity of a substance to treat or prevent “hepadnavirus” because the reporter virus is NOT hepadmavirus and has nothing to do with hepadnavirus infection.  The data of the non-hepadnavirus and reporter cell cannot be extrapolated into the assessment of the capacity of a substance to treat or prevent hepadnavirus infection in vitro or in vivo.  Even when the reporter virus is a type of hepadnavirus, the reporter virus has to be the same as the hepadnavirus infection that is evaluated for the capability of the substance.  Family Hepadnavidae encompasses genus Avihepadnavirus, Orthohepadnavirus, Herpetohepadnavirus, Metahepadnavirus and Parahepadnavirus.  Species Hepatitis B Virus (HBV) is under genus Orthohepadnavirus.  There are several different types of hepadnavirus species under different hepadnaviridae genus.  Different viruses infect different types of host cells and vary in the mechanisms of virus infection.  The data of one type of reporter hepadnavirus and reporter cell cannot be extrapolated into the properties of different type of hepadnavirus for the assessment of the capacity of a substance to treat or prevent hepadnavirus infection in vitro or in vivo.
The claims read on delivering a reporter virus or a viral vector to a subject via various administration routes, and the claims read on gene transfer in vivo.  The state of the prior art of gene transfer or gene therapy was not well developed and was highly unpredictable at the time of in vivo, vector targeting to desired tissues in vivo continues to be unpredictable and inefficient as supported by numerous teachings available in the art.  There are many factors that contribute to the unpredictability of gene transfer or gene therapy in vivo.
Kotterman et al., 2014 (Nature Reviews, Vol. 15, p. 445-451) reports that AAV still has significant challenges regarding successful use in treatment regimens (pg. 450 col. 2). Specifically Kotterman points out “widespread natural exposure to AAVs has resulted in a large portion of the population with neutralizing antibodies specific to capsids in the blood and other body fluids, which markedly limit gene delivery by many natural vectors... following cellular transduction, AAV capsid epitopes can become cross-presented on major histocompatibility complex (MHC) class I molecules, which leads to the elimination of transduced cells by capsid-specific cytotoxic T lymphocytes and the corresponding loss of gene expression".  “For systemically administered viruses, the liver is often the default destination, which can represent a barrier when other organs are the intended targets.  In addition, endothelial cell layers, especially those within the blood-brain barrier, pose a physical barrier for entry into a tissue.  A vector that gains access to an organ, or that is directly administered to that organ, can then encounter numerous transport barriers to efficient transduction of the often large tissue volumes involved in disease, including cell bodies and intervening extracellular matrix to which many AAV variants bind".  “The surface of a target cell may lack the primary and/or secondary receptors that are necessary for vector binding and internalization.  Furthermore, endosomeal escape, proteasomal escape, nuclear entry and vector unpackaging all represent barriers to transduction" (e.g. p. 447, under BOX 1).
nd paragraph).  “Although nonviral methods have many advantages, including safety, the reasons these methods are falling behind viral methods with regard to outcomes might still be a matter of “delivery”, including passing in vivo physiological barriers, cellular/nuclear uptake, and endosomal release… Behavior in the physiological environment is the most important hurdle for vectors” (e.g. p. 13, left column, 4th full paragraph).  Thus, viral vector delivery of nucleic acid still suffer from various challenges, including cytotoxicity, immune response, tumorigenicity, cargo capacity and production problems.  Nonviral delivery of nucleic acid still face the hurdle of passing in vivo physiological barriers, cellular/nuclear uptake, and endosomal release.
Lenzi et al., 2014 (NCBI Bookshelf, A Service of the National Library of Medicine, National Institute of Health, Oversight and Review of Clinical Gene Transfer Protocols: Assessing the Role of the Recombinant DNA Advisory Committee.  Washington (DC): National Academies Press (US), pages 1-16) discuss scientific hurdles of gene transfer in vivo.  Some scientific hurdles, such as the absence of efficient delivery systems, difficulty with sustained expression, insertional mutagenesis and host immune reactions, remain formidable challenges to the field of gene transfer.  Many of the hurdles have to do with providing efficient gene delivery.  For examples, the vector uptake and distribution must be tightly controlled so that expression of the vector-encoded gene remains within the therapeutic range-if the expression is too low, the 
It appears that for systemically administered viruses, the liver is often the default destination, which can represent a barrier when other organs are the intended targets.  In addition, endothelial cell layers, especially those within the blood-brain barrier, pose a physical barrier for entry into a tissue, and there is immune response against adenovirus vector, AAV vector.  The degree to which the vector containing the transgene is taken up in a sufficient number of target cells is influenced by vector size and stability, the extent of target tissue vasculature, and the efficiency of interactions between vector and host cell receptors.  

The amount of experimentation necessary:
One skilled in the art before the effective filing date of the claimed invention would require to prepare various types of reporter virus comprising a nucleic acid encoding a first fragment of a recombinase, to prepare various types of reporter cell comprising a nucleic acid encoding a second fragment of the recombinase and a nucleic acid comprising a stop cassette fused to a reporter gene, trial and error experimentation to contact the various reporter cells with the various reporter viruses and the substance, trial and error experimentation to determine expression of the reporter gene in the tested cell, and trial and error to determine whether the tested substance has the capacity to treat or prevent hepadnavirus infection.
One skilled in the art before the effective filing date of the claimed invention would require to prepare various reporter viruses and reporter cells as discussed above, trial and error experimentation to deliver the reporter virus to various reporter cells in vivo via various administration routes, trial and error experimentation to deliver test substance to various reporter 
For the reasons discussed above, it would have required undue experimentation for one skilled in the art before the effective filing date of the claimed invention to practice over the full scope of the invention claimed.  This is particularly true given the nature of the invention, the state of the prior art, the breadth of the claims, the amount of experimentation necessary, the level of skill which is high, the working examples provided and scarcity of guidance in the specification, and the unpredictable nature of the art.  

Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SHIN LIN CHEN/Primary Examiner, Art Unit 1632